Citation Nr: 0734998	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  98-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had approximately 7 years 
active military service ending in October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The veteran attended a hearing at the RO 
before a hearing officer in November 1998.  In March 2000, 
the Board remanded this matter to the RO in compliance with 
due process requirements.  In March 2003, the Board upheld 
the denial of the veteran's service connection claims.  The 
veteran filed a timely appeal to the United State Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
September 2003, the Court granted the parties' joint motion 
to remand and vacated the Board's March 2003 decision.  In 
April 2004, the Board remanded this case for further 
development. 


FINDINGS OF FACT

1.  Right shoulder disability was not manifested during the 
veteran's active duty service, nor is any current right 
shoulder disability otherwise related to such service or to 
the veteran's service-connected partial amputation of the 
distal middle finger of the right hand. 
 
2.  Neck disability was not manifested during the veteran's 
active duty service, nor is any current neck disability 
otherwise related to such service or to the veteran's 
service-connected partial amputation of the distal middle 
finger of the right hand. 

3.  Low back disability was not manifested during the 
veteran's active duty service, nor is any current low back 
disability related to the veteran's service-connected partial 
amputation of the distal middle finger of the right hand. 

4.  Leg disability was not manifested during the veteran's 
active duty service, nor is any current leg disability 
related to the veteran's service-connected partial amputation 
of the distal middle finger of the right hand. 


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is it proximately due to or the result of the veteran's 
service-connected partial amputation of the distal middle 
finger of the right hand.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Neck disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is it 
proximately due to or the result of the veteran's service-
connected partial amputation of the distal middle finger of 
the right hand.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).
  
3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of the veteran's service-connected partial 
amputation of the distal middle finger of the right hand.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

4.  Leg disability was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of the veteran's service-connected partial 
amputation of the distal middle finger of the right hand.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2001, May 2004 and September 
2004 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the September 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claims.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was denied by a July 1998 rating decision prior to enactment 
of the VCAA.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet.App. at 120.  In August 2001, a 
VCAA letter was issued.  Further, per the Board's April 2004 
remand, additional VCAA letters were issued in May and 
September 2004.  The VCAA letters notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records Social Security Administration (SSA) 
records and VA examination reports.  In its April 2004 
remand, the Board directed the RO to request that the veteran 
provide additional information concerning any outstanding 
medical records, specifically any records from Dr. Cox.  The 
May 2004 VCAA letter to the veteran requested authorization 
to obtain records from Dr. Cox.  The veteran never responded 
to this request and he did not identify any other medical 
records pertinent to his claim.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded VA examinations in July 1997 and 
October 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 


Analysis

The veteran is claiming entitlement to service connection for 
right shoulder disability, neck disability, low back 
disability and leg disability.  Essentially the veteran is 
claiming that his current right shoulder disability, neck 
disability, low back disability and leg disability are due to 
injuries he suffered when he fell 25 feet off a ladder 
because his service-connected partial amputation of the 
distal middle finger of the right hand prevented him from 
being able to fully grip the ladder rung.  The veteran has 
also advanced contentions to the effect that the overall 
strain of the amputation on his body parts led to the 
disorders in question.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

Service medical records show that the veteran suffered a 
partial amputation of the distal right middle finger in 
service.  However, service medical records are silent with 
respect to any injuries to the right shoulder, neck, low back 
or legs.  A January 1976 report of medical history showed 
that the veteran reported recurrent back pain as well as 
swollen and painful joints.  However, a contemporaneous 
service examination showed that the veteran's neck, spine, 
other musculoskeletal, and lower extremities were clinically 
evaluated as normal.  Further, in September 1977 and August 
1979 medical history reports, the veteran reported no 
relevant complaints or disabilities.  He specifically denied 
recurrent low back pain.  Again, in the contemporaneous 
service examinations, the veteran's neck, spine, other 
musculoskeletal, and lower extremities were clinically 
evaluated as normal.  A September 1981 medical notation 
reflected complaints of joint pain in the hands, wrists, 
elbows, and feet.  The examiner noted a normal joint 
evaluation examination with the exception of prominent 
proximal interphalangeal joints.  The October 1981 medical 
examination report prior to discharge showed that the 
veteran's neck, spine, other musculoskeletal, and lower 
extremities were clinically evaluated as normal.  Further, 
service medical records document that the veteran is left 
handed.

By rating decision in February 1982, the RO granted service 
connection for a partial amputation of the right distal 
middle finger.  In June 1997, the veteran filed the current 
claim of service connection for injuries suffered due to a 
fall about seven or eight years before that was allegedly the 
result of his service-connected finger disability.

The veteran was afforded a VA examination in July 1997 by a 
medical doctor.  The veteran reported his general employment 
history and the details of an incident in the late 1980's 
when he fell off a ladder because he failed to grip a rung 
with his right hand.  He stated that he injured his right 
shoulder, neck, and low back.  He asserted that had he had 
greater right hand finger strength, he would not have fallen 
and he therefore believed that the foregoing injuries were 
service related.  He also indicated that due to his right 
middle finger injury, he placed abnormal strain on other body 
parts.  The examiner opined that the veteran's right shoulder 
disability, low back disability, and neck disability were not 
related to the partial amputation of the right distal middle 
finger.  The examiner explained that the veteran's amputation 
was less that one centimeter in length and that the veteran's 
right hand was not his dominant hand.  Thus, the extra 1 
centimeter in the nondominant hand would not have been enough 
to hold the veteran and prevent the fall described by the 
veteran.  The examiner also commented that the veteran did 
not have the type of employment that would cause abnormal 
strain on any body part with the exception of the right 
middle finger alone.  The examiner opined that even the loss 
of entire right middle finger would not have caused the 
disabilities of which the veteran was complaining.

In November 1998 at a personal RO hearing, the veteran 
testified as to the details of the claimed fall and resulting 
injuries.  He stated that because of his right middle finger 
disability, he missed the rung that he attempted to grab and 
fell off the ladder as a result.

Also of record is a December 1998 handwritten note from a 
private physician's assistant, which indicated that the 
veteran may have or could have fallen due to his right middle 
finger amputation.

In September 2003, the Court granted the parties' joint 
motion for remand so that the veteran could be afforded an 
adequate medical examination because the examiner at the July 
1997 examination had not reviewed the medical record or 
claims file.  In April 2004, the Board remanded this case so 
that another VA medical examination could be completed. 

In October 2004, the veteran was afforded another VA medical 
examination.  The claims file was reviewed.  After a thorough 
physical examination, the examiner diagnosed the veteran with 
degenerative joint disease, acromioclavicular joint of the 
right shoulder; mild degenerative spondylosis at C-6 and C-7; 
lumbosacral strain; and loss of tip of middle finger, right 
hand.  The examiner indicated that there was insufficient 
clinical evidence for diagnosis of a related leg problem.  
The examiner noted that full range of motion, both extension 
and flexion were present in the middle finger of the right 
hand.  Sensation and grip strength of the right hand was also 
normal.  The examiner considered whether the loss of the 6 mm 
length of the middle finger affected the veteran's ability to 
secure himself on the ladder with his right hand.  Given 
these considerations, the examiner opined that the right 
shoulder disability, neck disability, low back disability and 
leg problems were not as least as likely as not secondary to 
the loss of the distal portion of the middle finger of the 
veteran's right hand.    

SSA records and VA treatment records have also been reviewed.  
Significantly, there are no medical records documenting the 
accident when the veteran fell from the ladder.  SSA records 
showed that the veteran was considered disabled due to 
obesity, a sleep related breathing disorder and a seizure 
disorder.  The SSA records showed that the veteran complained 
of pain in the shoulder, back and legs and that the left leg 
gave out.  VA treatment records also showed that the veteran 
complained of left leg pain, back pain, neck pain with 
radiation.  However, the SSA records and VA treatment records 
do not offer any opinion as to etiology of the veteran's 
disabilities.  

Initially, the Board notes that the record does not reflect 
and the veteran does not allege, that a right shoulder 
disability, a neck disability, a low back disability, or leg 
disability are directly related to service.  Further, it is 
unclear whether the veteran even suffers from a leg 
disability for VA purposes.  Nevertheless, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Service medical 
records are silent with respect to any injuries to the right 
shoulder, neck, back or legs.  The Board recognizes that the 
veteran indicated in his January 1976 medical history that he 
had recurrent back pain.  However, a contemporaneous service 
examination and subsequent service examinations evaluated the 
spine as clinically normal.  Thus, military medical personnel 
did not discover any objective findings of a chronic low back 
disability while the veteran was in service.  In sum, given 
that there is no evidence of any injury or disability in 
service or competent medical evidence linking any current 
right shoulder, neck, low back or leg disabilities directly 
to service, the Board must conclude that service connection 
for these disabilities is not warranted on a direct basis.  
Further, as there is no medical evidence of arthritis of the 
right shoulder or neck within one year of discharge, service 
connection is also not warranted for these disabilities under 
a presumptive theory of entitlement.  

With respect to whether the veteran's disabilities are 
related to his service-connected right middle finger 
amputation, the veteran has been afforded two VA 
examinations.  The initial July 1997 VA examination was 
determined to be insufficient by the Court because the 
examiner had not reviewed the claims file.  However, after 
reviewing the claims file and a giving a thorough physical 
examination of the veteran, including his right middle finger 
amputation, the October 2004 VA examiner found that the 
veteran's right shoulder, neck, low back and leg disabilities 
were not as least as likely as not secondary to the loss of 
the distal portion of the middle finger of the veteran's 
right hand.  The Board finds that the October 2004 examiner's 
opinion has a high probative value.  Importantly, the 
examiner noted the details of the ladder incident as reported 
by the veteran and had the opportunity to examine the extent 
of the amputation.

The Board acknowledges the private December 1998 opinion by a 
physician's assistant.  However, this opinion was speculative 
and couched in terms of may have or could have.  The Board 
observes here that medical opinions, which are speculative, 
cannot be used to support a claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet.App. 521, 523 
(1996).   Further, there is no evidence that the physician's 
assistant had reviewed the veteran's medical records or the 
claims file.   When weighed against the detailed opinion 
offered by the VA examiner in October 2004, the Board finds 
that the October 2004 opinion is more probative and entitled 
to considerably more weight.

The Board also acknowledges the veteran's statements and 
testimony.  While the veteran is competent to testify as to 
the details of the ladder incident, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).    Here, the veteran is 
competent to say that he fell off a ladder; however, the 
veteran has not demonstrated that he has the expertise to 
provide a medical etiology opinion with respect to his right 
shoulder, neck, low back, and leg disabilities.  In the 
instant case, the medical etiology opinion given by October 
2004 VA examiner is to the effect that the claimed disorders 
are not related to the service-connected amputation in any 
manner.

Thus, as there is no competent medical evidence linking the 
veteran's right shoulder, neck, low back and leg disabilities 
to his service-connected right middle finger amputation or 
any medical evidence showing that the veteran's disabilities 
are aggravated by this amputation, service connection is also 
not warranted under a secondary theory of entitlement.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for right shoulder disability, neck 
disability, low back disability and leg disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for right shoulder 
disability, for neck disability, for low back disability, and 
for leg disability.  The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


